60e~(5
                                                                                                           IN THE                                                                                              ORIGINAL
                                          TEXAS COURT OF CRIMINAL APPEALS




Ayunwi Meme Fuh,

Petitioner,

 Vs.                                                                                                                                                                     No. 01-13-C
                                                                                                                                                                               . COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS,                                                                                                                                                                                         NAY 2 2 2C15

Respondent.                                                                                                                                                                                          Abel Acosta, Clefa

«.[,. ^1* vl* v]j> «J* •.!• »A» «J-» •!• «J* «J* k1> *t* «1» *1* *l» *1* *1* *1* *1» •J' «J> *i* •J' *1» •I' *is *1* *1* «J» *t* »A* rt* ^   *4* "J* *4* «t* ^1* *A* "J* *J* *i* "4* *A* *i" "J* "4* J* ^* *t* *i* J* "J* *4* "4* *4*
                                                                                                                                                                                                                                        *


                                                                                                                                                                               COURT OF CRIMINAL APPEALS
*»1* »1* *1* »I* J* *1* *1* »1# J* «^ ^# ^* *& *1* *& *A* *&* *^ *&
    ^* ij* ^* ^* ^* rt*. ^* *J» if* if* ij* ^* ^* *f* *J» ^* *J* if* if*



                                                                                                                                                                                                  MAY 18 2015
PETITION FOR DISCRETIONARY REVIEW
                                                                                                                                                                                           Abet Acosta,Clerk
* * j . *i* «•> *A* *it *$* *l* *3* k]> *1* *). j> *1* «A» «l* *1* kin &L>*1* «I* *1« «J* «1> •!» *l» «1* «1* »1* *1? *3* »1> «X» «J* *1> »4» *1* J* ^U J* ^U «4* «i» •!* •!• •!• ^U J? «4» »1» •!* •!> -4* J* sfc* «J>  ?(5 3J5 5)5 5J5 ?[5 ?|5 ?[5 ?[5 ^    ?J5 ?|^ ?k ^     jfi if* if* if, if* if* if* ^    if* ^* ^i ^      ^* *f* sf* *J» ^     *{* if*. ^W ^» «^ Sf* Sf*. SJ*. #^» ^» #f» ^» #^ *J» «^» *J» *J* *J« *J» *|% *f* *f* *]» *J*




5(5 5(5 5(5 5(5 5(5 5(5 5(5 5JC 5(5 5(5 5(5 5(5 5(5 5(5 5(5 5(5 5(5 5(5 5(5 5(5




Ayunwi Meme Fuh                                                                                                                                                           Donald R. Cantrell


14918 Havenridge dr                                                                                                                                                        800 Bering #208

Houston Tx77083                                                                                                                                                            Houston, Tx 77057

Memefuh400@yahoo.com


Petitioner                                                                                                                                       Appointed appellate counsel
PETITIONER REQUESTS ORAL ARGUMENT




TABLE OF CONTENTS                            Pages

Index of Authorities                          5-6


Statement Regarding Oral Argument             7

Statement of the Case                         8-9


Statement of Procedural History               9

Grounds for Review                            10-13


Argument                                      14-26

Appeals court Opinion and Judgement attached (3 pages)



1. The illegal acquisition of evidence (Tainted) requires suppression.

The law of Texas requires the illegal acquisition of evidence to not be

adduced in court. CCP Art 38.23 this was not the situation with
petitioner's case leading to a conviction. Suppression of evidence is

required under Texas law.




2. The court of Appeal's ruling that the petitioner's appeal is frivolous

and that there are no arguable grounds for review with no reversible

error is incorrect and therefore not grounds to ignore the requirements of

CCP art. 38.23 12, and 37.02 and proof beyond reasonable doubt.



3. The incorrect and untrue jury charge resulted in a wrongful

conviction. The Jury charged and convicted petitioner with sexual

assault by penetration which was untrue and unfounded contrary to Ch.

14-27.10 of the CCP which requires proof of penetration and be proven

beyond reasonable doubt.




4. Inconsistent statements and lies under oath (perjury) made by the

complainant contrary to sections 37.06 and 37.02 of the CCP leading to

a conviction.
5. Tampering with and fabricating evidence (tainted) by complainant's

mother contrary to sec. 37.09 of the CCP leading to a conviction.



6. The failure to raise a valid legal claim that necessarily would have

resulted in a reversal apparently also constitutes ineffective assistance by

trial and appellate Counsels see Ex parte Daigle, 848 S.W.2d 691, 692

(Crim.App. 1993)




Petitioner's attorney's brief to the appeals court that petitioner's appeal

is frivolous should be moot and the court should consider petitioner's

own written pro se response to Anders brief as the attorney on record

never consulted with petitioner on the reasons and grounds of his appeal

despite the numerous times that petitioner tried to meet with appellate

attorney about his case. Instead, appointed counsel requested for money

from petitioner before any possible representation. Please see

petitioner's letter with Appeals court from his attorney, requesting

$7500 before any representation.
Prayer for Relief                        27-29

Certificate of Service                   30


Certificate of Compliance                30

Appendix post                            31




INDEX OF AUTHORITIES




Cases


Ex parte Wilson, 956 S.W 2d 25, 27(Tex.Crim.App.l997)

Ex parte Bradley, 781 SW2d 886,894 (Crim. App. 1989) pg. 20

Alvarado v. State, 775S.W.2d 851, 857 (Tex. Crim. App.—San Antonio

1989, pet. ref.) pg. 21

Ex parte Daigle, 848 S.W.2d 691, 692 (Crim. App. 1993) pg. 21
Sanchez v. State,\%2 S.W.3d 34(Tex.App.-SanAntonio 2005) affirmed

209 S.W.3d 34 (Tex.Crim.App. 2006)(same) Pg. 22

Dinkins v. State, 894 S.W.2d 330 (Tex.Crim.App. 1995) pg. 25

Evans v. State, 606 S.W.2d 880 (Tex.Crim.App. 1980) pg. 26

Woods v. State, 653 S.W.2d 1 (Tex.Crim.App. 1980) pg. 26

Warner v. State, 245 S.W.3d 458, 462 (Tex.Crim.App. 2008) pg. 23

Waldon v. State, 579 S.W.2d 499, 502 (Tex.Crim.App. 1979) pg. 24-25

Taylor v. state 332 s.w.3d 483,489(Tex.Crim.App.2011) pg. 23

Hudson v. Michigan, 547 U.S. 586 (2006) pg. 16

Pham v. State, 175 S.W.3d 767 (Tex.Crim.App. 2005)

Weeks v. U.S., 232 U.S. 383 (1914).   Pg. 16

Almanazv. State, 686 S.W.2d 157, 171 (Tex.Crim.App. 1985)pg. 24
Statutes


Code of Criminal Procedure Art. 38.23 7, 12-13, 37.02, 37.06, 37.09,

14-27.10




Rules


TRAP 9.4(i)(2)(D)




STATEMENT REGARDING ORAL ARGUMENT


Petitioner believes oral argument would be helpful to the Court because

the issues raised are issues of first impression and the public policy

behind resolution of these issues could be better discussed in the context


of oral argument, where the Court can ask questions and consider

alternatives and critical issues that petitioner is prepared to discuss and

portray as this case presents novel issues that the court has not

previously addressed.
STATEMENT OF THE CASE


This case concerns a conviction of sexual assault of a child under the age

of 17 based on a jury charge that does not conform to Ch. 14-27.10 of

the CCP which requires proof of penetration and prove beyond

reasonable doubt. It also concerns the defective indictment about the


use of force and penetration which needs to be proven, the issue of

whether tainted evidence should be adduced in trial where there is


reasonable doubt questioning the legality and reliability of the evidence

adduced at trial and its sufficiency, when and from whom the evidence

was acquired; which was clearly contrary to the date on court files

purporting the date of the alleged offence and the person it was collected

from (complainant's mother), contrary to CCP Art. 38.23, and whether

evidence acquired illegally should be suppressed as per the Texas code

of criminal procedure. Also whether false .testimony under oath by the

complainant should have been admissible. Complainant was coerced by

her mother to falsely testify against petitioner, leading to a conviction

contrary to sec. 37.02 CCP. This conviction should be overturned as the
charge was unfair, improper and no crime was ever committed in the

first place.




STATEMENT OF PROCEDURAL HISTORY


(1) Date of opinion from Court of Appeals: April 9, 2015

(2) Date of Motion for Rehearing: None was filed.

(3) Date Motion for Rehearing Disposed: N/A



ABBREVIATIONS AND REFERENCES


The required documents and several other key documents that petitioner

is presenting to the court are attached to this Petition in the Appendix.
GROUNDS FOR REVIEW




1. Insufficient evidence that was tainted exits to contradict the


findings of the Jury as the only piece of evidence adduced at trial was

not suppressed even after a motion was filed for the evidence to be

suppressed due to its illegal acquisition directly from complainant's

mother to the police. Semen was put on several items by complainant's

mother on a shirt, pant, panties and shoes which were not traced to any

particular female by DNA, on a date different from the date alleging the

offence, by complainant's mother whom petitioner was dating. Yet only

the panties' was brought to trial. All elements, if brought to trial would

have raised doubts as to how did semen possibly get to all

aforementioned items if it was not put there intentionally in a bid to set

up and frame petitioner. Complainant's mother told petitioner she was

doing this to destroy his future and that the courts would believe her

daughter's story.




10
2. The jury charge and finding of sexual assault of a child under the age

of 17 and verdict did not contain the requirement of guilt beyond a

reasonable doubt nor proof of penetration as required under Ch. 14-

27.10 CCP. The jury subsequently asked a question that would have

allowed the trial judge to fix the mistake in the original charge for it to

be dismissed, so that the jury would have been informed of the correct

law. However, the trial court answered the jury's question about the

definition of penetration and sexual assault by referring them to the

testimony only and failing to define and explain per statute of law

thereby swaying the jurors' minds toward convicting petitioner

wrongfully. Those errors undoubtedly lead to a conviction.



3. Illegal acquisition of evidence (tainted) exists to support petitioner's

review request and wrongful conviction outcry contrary to the Texas

code of criminal procedure. On a date not mentioned as the date of the

alleged offence which is alleged to have occurred in petitioner's

apartment, complainant's mother in her own house where she had just

been intimate with petitioner personally handed some clothing to the
li
police she had called, away from the alleged crime scene about 20 miles

from petitioner's apartment, almost a week after the alleged assault.

Complainant was not wearing these clothing and was not even present

when her mother was personally handing over those clothing to the police,

saying they would find evidence there. This evidence was clearly tainted

and illegally acquired contrary to CCP Art. 38.23 and should not have

been adduced at trial. This lead to a conviction. Insufficient and tainted


evidence exists to contest the finding of the jury, so the conviction

cannot stand.




4. Perjury and inconsistent statements made by complainant under

oath contrary to sec. 37.02 and 37.06 CCP. Complainant during cross

examination insisted that she had told her mother of the alleged assault

on the same day and that they had gone to the hospital that same night.

That was not true. Petitioner was present at the complainant's house on

the 3rd ofApril 2012 until about midnight and we all said good night to

each other and petitioner left for work after. No vaginal swabs were

taken, which would have cleared petitioner. Medical assessments
12
showed no foul play. Even CPS in an interview with complainant said

the girl was not credible and did not look like she had been assaulted

from the evidence, and statement she gave CPS. This conviction cannot

stand.




5. Petitioner's pro se response to Ander which contained the issues at

stake for his appeal was never considered by the court of appeal thereby

violating his right to appeal his case and prove his innocence. The failure

to raise a valid legal claim that necessarily would have resulted in a

reversal apparently also constitutes ineffective assistance by appellate

counsel see Ex parte Daigle, 848 S.W.2d 691, 692 (Crim. App. 1993)




13
ARGUMENT


1. The illegal acquisition of evidence requires that the evidence be

suppressed.

Under Texas statutory law, if the Fourth or Fifth Amendment is violated

where evidence is illegally acquired, it is automatically suppressed, the

main issue here is:


The police in this case violated petitioner's Constitutional rights by

illegally collecting evidence from complainant's mother who was angry

with him at the time, from her house and not from my apartment where

the alleged crime is purported by the state to have occurred; almost a

week after the alleged crime date. Such evidence should be suspected,

inadmissible and suppressed. The complainant never liked me and

would do everything her mother told her in order to get rid of me. The

complainant has a deep record of lies telling and false pretense from her

school records. Failure by the state to thoroughly investigate and

suppress the evidence illegally acquired led to a wrongful conviction

which should be overturned and dismissed as no crime was ever



14
committed. The entire case was a setup orchestrated by complainant's

mother whom petitioner was dating and was at the point of breaking up

with her to go out of state and attend nursing school, when she pressed

false allegations against petitioner in retaliation to his breaking up with

her and personally handed evidence to the police almost a week from the

date of the alleged crime in her own house, a location about 20 miles

from petitioner's apartment where the alleged crime is purported to have

happened. Suppression ofevidence especially illegally acquired is

required under Texas law. Under federal law, suppression of evidence

is not always necessary just because police violate the knock-and-

announce rules. Hudson v. Michigan, 547 U.S. 586 (2006, Kennedy, J.,

concurring in the judgment). However, there is no "federal

exclusionary" statute. Under federal law, the exclusionary rule is

exclusively common law and can be changed by the courts. Weeks v.

U.S., 232 U.S. 383 (1914). In Texas, the exclusionary rule is statutory

and requires suppression of evidence where the legal or Constitutional

rights of the suspect are violated by the illegal collection of evidence.

The CCP states in relevant part: Art. 38.23. EVIDENCE NOT TO BE
15
 USED, (a) No evidence obtained by an officer or other person in

 violation of any provisions of the Constitution or laws of the State of

 Texas, or of the Constitution or laws of the United States of America,

 shall be admitted in evidence against the accused on the trial of any

 criminal case. Evidence in this case was tainted by complainant's mother

' who had promised to destroy petitioner's life in a printed out text

 message; which the court of appeal has. Evidence was not collected on

 the purported date included in the indictment. Complainant was also not

 wearing the clothes which her mother personally handed to the police

 officer informing him that he would find evidence in them. The

 complainant was not even present at the scene when evidence was being

 handed to the police by complainant's mother whom I was dating. All of

 these happened right after the complainant's mother had been intimate

 with petitioner, which she admitted in court under oath and even had

 access to the condom they shared in her house; not at the petitioner's

 apartment where the alleged assault is purported to have occurred. The

 indictment states that the alleged crime occurred on or around April 3

 2012 at petitioner's apartment but evidence was personally handed to the
 16
police by petitioner's girlfriend almost a week later in her house where

she always got intimate with petitioner. The evidence in this case should

have been suppressed based on these findings, unfortunately, that never

happened. Failure to suppress the evidence led to a wrongful and unfair

conviction and should be overturned. I implore the honorable court to

grant this for I am innocent of any wrong doing or violation of the law.



2. The Court of Appeals' ruling that petitioner's appeal has no

arguable grounds for review and that the appeal is frivolous is

incorrect and therefore not grounds to ignore the requirements of

CCP art. 38.23. and Ch. 14-27.10


Petitioner was unfairly charged and the case was not proven beyond

reasonable doubt as stipulated by our law. The appeals court misapplied

precedent and misconstrued statute. Proof of sexual assault and

penetration requirements must be met as per Ch. 14-27.10 of the CCP

and that tainted evidence should not be adduced in trial as per CCP art.

38.23. These are pertinent legal elements that apply to my case and are

arguable grounds especially on a case of this nature. The medical exam
17
showed no physical evidence of sexual assault, no epithelial tissue cells

from petitioner on evidence tendered, no hair, no bruises, no redness or

tearing. The dates stipulated on the indictment are completely different

from the dates that evidence was collected. False testimony that is easily

proven and inconsistent statements by complainant are all grounds for an

appeal, including the failure to suppress illegally obtained evidence that

was tainted are serious grounds for an appeal as per our laws.




3. The improper jury charge resulted in a wrongful conviction. The

improper and untrue jury charge resulted in a wrongful conviction. The

Jury charged and convicted petitioner with sexual assault by penetration

which was untrue and unfounded contrary to Ch. 14-27.10 of the CCP

which requires proof of penetration and be proven beyond reasonable

doubt. Even when there was a hung jury twice, and there was no

evidence what-so-ever physically and no epithelial cells from

petitioner's skin cells was found on evidence tendered; which would

normally have triggered an actual innocence probe on the part of the

jury, and cleared petitioner of any wrong doing. Nothing was ever
18
proven because no crime was ever committed. The prosecution wanted a

conviction by all means possible, not caring about the innocence of the

petitioner or even a proof beyond reasonable doubt as stipulated by

statute. The illegal acquisition of evidence was not questioned by any

authority and was used to convince the jury into an unfair conviction.

This conviction cannot stand.




4. Inconsistent statements and lies under oath (perjury) made by the

complainant contrary to sections 37.06 and 37.02 of the CCP leading to

a conviction. When the complainant was asked by the medical examiner

if petitioner had touched her in any part of her body, she said no but

during trial she answered, yes and went ahead to say that petitioner had

assaulted her on the 3rd of April 2012 and that she had told her mother

the same day and they had proceeded to the police that same day, when

asked during cross examination; is clearly not true as court records show

that all of that was tendered almost a week later after complainant's

mother had acquired her illegal and tainted evidence, and coached

complainant on what to tell the police. The State's pretrial investigative
19
procedure was so impermissibly suggestive that it created false

testimony while suppressing exculpatory evidence [Ex parte Bradley,

781 SW2d 886,894 (Crim. App. 1989)]




5. Tampering with and fabricating evidence (tainted) by

complainant's mother contrary to sec. 37.09 of the CCP leading to a

conviction. Evidence in this case was improperly and illegally collected.

Complainant's mother who was dating petitioner personally called the

police on a day not mentioned in the indictment and handed them some

clothing supposed to belong to her daughter, who was not wearing them

and was not even present when the clothing was being collected by the

police in her house and not petitioner's apartment. Petitioner's apartment

is supposed to be the alleged crime scene, yet evidence was collected

miles away from a third party without complainant wearing them.

Tampering with such evidence and personally handing them to the

police was a clear violation of the law and led to an illegal conviction. I

pray that the higher court see these facts and reverse this unfair

conviction. Complainant's mother knowing full well that she had
20
tampered with the clothes she was handing over to the police, made sure

she personally handed a shirt, pant, and panties, saying that the police

would find evidence in them. This malicious act of complainant's

mother is totally illicit and that evidence was not ordered suppressed by

the trial court, leading to a conviction. This evidence was never collected

at the alleged crime scene, not even on the alleged day of the purported

assault. This conviction cannot stand.




6. Jury probes and the failure to raise a valid legal claim that

necessarily would have resulted in a reversal apparently also constitutes

ineffective assistance by trial and appellate Counsels see Ex parte

Daigle, 848 S.W.2d 691, 692 (Crim. App. 1993) Although there is no

limit to the acts and omissions of defense counsel that may give rise to a

colorable claim of ineffective assistance, the following is a compilation

of some of the most common areas in which relief has been granted: 1.

Failure to object to inadmissible evidence:

Inadmissible hearsay [Alvarado v. State, 775S.W.2d 851, 857 (Tex.

Crim. App.—SanAntonio 1989, pet. ref.)]." Petitioner's trial attorney
21
failed to object to evidence tendered at trial, and fundamental error when

during cross examination of the complainant she insisted that she had

reported the alleged sexual assault to her mother and they had proceeded

to the police and then to the hospital that same day. There was no sign of

sexual assault or proof of penetration in this case. The omission and

failure to object to fundamental error, led to a wrongful conviction.

Appellate counsel after receiving a letter from petitioner about this error

still failed to mention it in his Anders' brief including petitioner's

grounds for his appeal. Appellate counsel failed to look at the crucial

aspects pointed out to him by petitioner about the tainted evidence and

false testimony, but went ahead to ask for $7500 before any

representation what-so-ever. Please see his letter to petitioner about this

issue with court of appeal. Leaving an offense element out of a jury

charge, verdict, such as penetration is a "fundamental error" and

always results in reversal of a conviction), Sanchez v. State, 182
S.W.3d 34 (Tex.App. - SanAntonio 2005), affirmed209 S.W.3d 34

(Tex.Crim.App. 2006)(same). In this case, the jury charge was unfair

and improper because it was only charged with requiring the State to
22
prove elements [1A] and [IB] of the offense. The indictment contains

the relevant portion of the Jury Charge in this case complainant. These

errors are sometimes called "egregious errors." Courts assess harm from

such errors carefully, and decide whether they: (1) affect the very basis

of the case, (2) deprive the defense of a valuable right [such as having

the jury charged using correct law?], or vitally affect a defensive theory.

Warner v. State, 245 S.W.3d 458, 462 (Tex.Crim.App. 2008). See also

Taylor v. State, 332 S.W.3d 483, 489 (Tex.Crim.App. 201 l)(same) and

Almanazv. State, 686 S.W.2d 157, 171 (Tex.Crim.App. 1985)(case

discussing the process for addressing jury charge errors). This analysis

was not performed by the Court of Appeals and trial court. See

Appellant's Brief. These errors cannot be under looked.

A defendant does not have to overcome the possibility that the jury may

have ruled as it did because of the evidence; that is another fool's errand

and contrary to actual law: It is also well established that a conviction

based on circumstantial evidence cannot be sustained if the

circumstances do not exclude every other reasonable hypothesis except

that ofthe guilt ofthe accused, and proof amounting only to a strong
23
suspicion or mere probability is insufficient. Waldon v. State, 579
S.W.2d 499, 502 (Tex.Crim.App. 1979)(emphasis added). Here, there is

a far more reasonable hypothesis about what is purported to have

happened other than guilt - especially in light of the jury's question -

which proves reasonable doubt due to insufficient evidence.




The jury asked the question about scienter regarding the definition of

sexual assault and penetration even though the trial court made no

difference to their direction toward which the case was already moving.

That is, since the jury had already inferred that petitioner intentionally

went to his apartment under a false claim although it was well

established that petitioner had called complainant's mother telling her he

would need to collect his laptop for work as he had been abruptly called

to fill in at work that night; yet, the court was merely curious as to

whether that was something of causal ingredient to the charge. This

makes no sense. Inferring what a jury did must be based on logic, or else

we can just accept whatever our imaginations can dream up as a

"reason" why they did what they did.
24
In that world, sufflciency-of-the-evidence review becomes entirely

meaningless. Juries have wide latitude, but they are not altogether

unrestrained in coming to their decisions. It defies logic to conclude that

the jury did what the Court of Appeals purports it might have done.

Better is to consider the logic behind the jury's question and infer from

that the basis for its question in the first place. When that is done, it is

clear that the jury did not believe petitioner actually did and unlawfully

penetrate the vagina of the complainant. Then, when the trial judge

refused to confirm that scienter was an element of the offense, they

convicted on the single element the charge provided: [1A]

knowledgeable penetration [IB] and force. The charge did not tell the

jury they had to find proof of both elements of the offense, and the trial

court failed to so inform them in response to the jury question. These are

both fundamental, egregious errors that resulted in a conviction for

Sexual assault of a child against a man whom the jury almost-certainly

found had no idea if petitioner actually committed any offence against

our laws at all. Leaving out required elements from the charge is a

fundamental error per Z>/wfa>Mv.State,894S.W.2d330339(Tex.Crim.App.
25
1995), and Evans v. State, 606 S.W.2d 880, 883 (Tex.Crim.App. 1980),

overruled o.g., Woods v. State, 653 S.W.2d (Tex.Crim.App. 1980)("A

jury charge which authorizes a conviction without requiring the jury to

find all of the elements of the offense charged is fundamentally

defective"). See also Sanchez, supra (defendant's conviction for sexual

assault reversed because the charge did not require the jury to find that

the defendant knew.




26
PRAYER FOR RELIEF




Your honors, I humbly pray that his petition be granted and that I get

this wrongful conviction overturned, or that a new trial is granted, and

this unfair conviction be cleared from my record. I have difficulties

thriving and I am in total misery for something that never actually

happened. I have been wronged by my accusers as they set me up and I

humbly implore the court to use insight in this matter and see that there

was no law broken by me neither was any crime committed. I humbly

ask to be vindicated as a result of such findings. It would require the

help of you all as the Honorable Judges of this respectable Court, to see

through the lies perpetrated against me by these people accusing me of

any wrong doing using fabricated evidence against me. I ask again, for

your bravery in standing up, against the injustices that they have done to

me, which have irrevocably changed my life for the worse, more than

they will ever know. The evidence adduced during, trial following its

illegal acquisition by the police on a date not inscribed on the indictment

speculating an alleged assault, directly from a person whom petitioner
27
was dating, and had problems with at the time, in her own house, clothes

which were not being worn by complainant at the time, and complainant

not even present when evidence was being collected, should be ordered

suppressed. The conviction was based on tainted evidence and false

testimony and should be reversed and judgment of acquittal ordered per

Waldon* 579 S.W.2d at 502. The State intentionally suppressed evidence

favorable to petitioner [Ex parte Lewis, 587 S.W.2d 697, 701 (Tex.

Crim. App. 1979)] and knowingly used perjured testimony to secure the

applicant's conviction [Ex parte Adams,768 S.W,2d 281,293 Crim. App.

1989)] Also, the State's pretrial investigative procedure was so

impermissibly suggestive that it created false testimony while

suppressing exculpatory evidence. The error in the jury charge lacking

proof of penetration and perjured testimony cases should be corrected

for all future cases especially in cases where penetration was clearly

doubtful and unfounded as per the CCP 14-27.10 where proof of

penetration and actual sexual assault in such cases is required for any

conviction to be passed. Also where false testimony, tainted evidence



28
and perjury exist, relief and vindication should thrive. Petitioner also

requests such other and further relief as is just.




RESPECTFULLY SUBMITTED:




Ayunwi Meme Fuh

14918 Havenridge dr

Houston Tx 77083


Memefuh400@yahoo.com

PETITIONER




29
CERTIFICATE OF SERVICE OR DELIVERY


I hereby certify that on April 29th, 2015, a copy of the foregoing Petition

for Discretionary Review was served on the following by certified mail,

return receipt requested:




Ayunwi Meme Fuh

14918 Havenridge dr

Houston, Texas 77083




CERTIFICATE OF COMPLIANCE




I hereby certify that this Petition conforms to the requirements of TRAP

9, and consists of 4,499 words per TRAP 9.4(i)(2)(D).




Ayunwi Meme Fuh.




30
                                                                                       IN THE TEXAS


                                                     COURT OF CRIMINAL APPEALS


AYUNWI MEME FUH,

Petitioner,

Vs.                                                                                                                                                                No. 01-13-00494-CR


THE STATE OF TEXAS,

Respondent.
**A* *S* *A* *S* *1# *J* *1* *1* *1* *1* *J* *1* *1* *1* *1* *& *3^ *i^ *& *& *& *& *& *& *& *& *& *& ^* ^^ ^^ ^* ^^ ^* *1* *1* %$a *1» *1* *1* *1* *t* *$* *1* *j* *ja *1» *S* *3* *1* *& *3* *1p *3* *& *& *&




*1* *1* *1* *&* *3* *1* *$* *& »1* »i* *1* »i* *& *& *& *& *& *& *& *&
^n in ^n ^f* ^f* ^t* ^f* rf* rf* ^t* if* ^* if* if* if* if* if* ip if* if*




APPENDIX -


PETITION FOR DISCRETIONARY REVIEW

SjC 5jS 5jS 5|C 5|> 3}J 5j» 3jJ SjC 5(C 5(C Sj£ SjC 5j€ 5j5 5j? 5jC 5J5 5j* SjC 3JJ5{C 5jS 5j€ 5JS 5j€ 5JC 5|€ 5JC 3j» 5jJ 5jC 5}S 2f* 5j€ 5JS 3|C 5j* 5jS SJC ?JC 3j€ 5jC 5f» 3JC 5(5 5[C 3jC 5[» 5JC 5JC 3JC ?[s 5j? ?j* ?[»3jC 3f»




* J * «1> ^# %& *& *& *& *& ^^ ^^ ^^ ^* ^^ *1* *& ^^ ^^ *1» *l*
    ^n «* ^N ^N if* if* if* if* ^f* if* ^f* *J* if* if* if* if* if* *f* *j*




Index:


Court of Appeals Opinion dated April 9, 2015 and Judgment attached



Jury Question and trial court's response pg. 23-26
31
                                         JUDGMENT


                                   Court of gppeate
                              Jftot Hfetritt of Cexa*
                                       NO. 01-13-00494-CR

                            AYUNWI MEME FUH, Appellant

                                 . '          V.

                            THE STATE OF TEXAS, Appellee

     Appeal from the 230th District Court ofHarris County. (Tr. Ct. No. 1354773).

       This case is an appeal from the final judgment signed by the trial court on June 5,
2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court's judgment contains no reversible
error. Accordingly, the Court affirms the trial court's judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 9, 2015.


Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.
Opinion issued April 9, 2015




                                    In The

                               Court of Appeal*
                                   For The


                         $ ft*t JBtetrttt of Gfexa*

                            NO. 01-13-00494-CR



                      AYUNWI MEME FUH, Appellant
                                     V.

                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 230th District Court
                          Harris County, Texas
                       Trial Court Cause No. 1354773



                      MEMORANDUM OPINION

      A jury convicted appellant Ayunwi Meme Fuh of the offense of sexual

assault of a child under seventeen years of age and assessed punishment at two
years' confinement in TDCJ. See Tex. Penal Code Ann. §§ 22.011(a)(2)(A), 12.33
(West 2011). Appellant timely filed a notice ofappeal.
      Appellant's appointed counsel on appeal has filed a motion to withdraw,
along with abrief stating that the record presents no reversible error and the appeal
is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396(1967).

      Counsel's brief meets the Anders requirements by presenting a professional
evaluation ofthe record and supplying us with references to the record and legal
authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly
reviewed the record and he is unable to advance any grounds of error that warrant
reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 '
S.W.3d 153, 155 (Tex. App.—Houston [lstDist] 2006, no pet).
       We have independently reviewed the entire record in this appeal, and we
 conclude that no reversible error exists in the record, there are no arguable grounds
 for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at
 1400 (emphasizing that reviewing court—and not counsel—determines, after full
 examination of proceedings, whether appeal is wholly frivolous); Garner v. State,
 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine
 whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,
 826-27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing
 court determines whether arguable grounds exist by reviewing entire record). We
 note that an appellant may challenge aholding that there are no arguable grounds
 for appeal by filing a petition for discretionary review in the Texas Court of
Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgment of the trial court and grant counsel's motion to
withdraw.1 Attorney Don R. Cantrell must immediately send appellant the
required notice and file acopy of the notice with the Clerk of this Court. See TEX.
R. App. P. 6.5(c). All pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of ChiefJustice Radack and Justices Brown and Lloyd.
Do not publish. Tex. R. App. P. 47.2(b).




     Appointed counsel still has aduty to inform appellant of the result of this appeal
     and that he may, on his own, pursue discretionary review in the Texas Court of
     Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim App